MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for two years.
The injured party was Tom Robertson.
There is before this court no statement of the facts heard upon the trial.
A bill of exception, filed on the 17th day of April, 1934, appears in the record. The motion for new trial was overruled on the 20th day of January, 1934. There appears no order of the court extending the time in which bills of exception may be filed which, in the absence of an extension, is thirty days 'after the adjournment of court. In view of the statute, article 760, subd. 5, C. C. P. 1925, this court is precluded from giving effect to the bill of exception. See Border v. State (Tex. Cr. App.) 71 S.W.(2d) 515. We will add that, in the absence of the statement of facts, it would be difficult, if not impossible, to appraise the bill of exception.
Upon the record before us, we are constrained to order an affirmance of the judgment, which is accordingly done.